DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00213-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
WALTER BEARD,  §          APPEAL FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
withdraw his notice of appeal and dismiss the appeal.  The motion is signed by Appellant and his
counsel.  No decision having been
delivered by this Court, our order of July 27, 2007 is withdrawn, Appellant’s
motion is granted, and the appeal is dismissed in accordance with Texas Rule of
Appellate Procedure 42.2. 
Opinion delivered August 15, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO
NOT PUBLISH)